DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
 
Response to Amendment
3.	The Amendment filed 02/16/2022 has been entered. Claims 1 and 9 have been amended. Claims 3 and 11 have been canceled. Claims 1-2, 4-5, 8-10, 12-13 and 16 remain pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-2, 4-5, 8-10, 12-13 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

6.	Claims 1-2, 4-5, 8-10, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rudy et al. (US 20180141787 A1) in view of Floeder et al. (US 20110224918 A1) and further in view of Morawitz et al. (20190139211) and Kohda et al. (US 116211339 0551307 B2).
Regarding claim 1, Rudy teaches a system for performing automated defect detection for a flexible member using image processing (optical detection system of Fig. 4), the system comprising: 
one or more sensors (image capture assemble 410 of Fig. 4) configured to monitor a flexible member (The image capture assembly 410 is positioned with the hoist 34 and rope 36 in its field of view to monitor the hoist 34 and rope, see [0057] and it is understood that the rope referred to herein includes metal cables, synthetic ropes, cords and other flexible members, see [0034]); and 
a processor (e.g. optical control system 412 of Fig. 4) configured to receive reference image data (the computer readable storage medium 414 may have stored therein a plurality of baseline images, see [0046]), compare the image data with the reference image data (The optical detection system 400 may then analyze the captured image, for example, by comparing relative positions of components in the captured image and the baseline image or comparing relative conditions or appearances of the components in the captured image and the baseline image, see [0046]), determine a defect based on the comparison (The optical detection system 400 may then determine a status or condition of the detected component based on the comparison, see [0046] and the status could be a service condition of the crane component, which may include, for example, indications of wear, damage or need for maintenance, repair or replacement of the component, see [0044]) and a threshold setting information for the flexible member (the baseline value corresponds to a predetermined limit position of the hook block 37 relative to the boom tip, see [0063]), and transmit a notification based on the defect (In response to determining one or more of the conditions or statuses above, the optical detection system 
However, Rudy does not teach an image processor configured to convert the sensor data from the one or more sensors to image data and wherein the threshold setting information is based on a received application information for the flexible member; wherein the threshold setting information comprises different acceptable thresholds and different tolerances for operation based at least in part on the received application information; wherein the processor is further configured to determine a location of the defect of the flexible member.
In an analogous art, Floeder teaches an image processor (image acquisition devices 26, see [0075]) configured to convert the sensor data from the one or more sensors to image data (Image acquisition devices 26 scan sequential portions of the continuously moving web 20 to obtain image data, see [0075] and imaging devices 26 may be cameras that directly provide a digital data stream or an analog camera with an additional analog to digital converter, see [0076]) and wherein the threshold setting information (e.g. setting information 236-246 of Fig. 14) is based on a received application information for the flexible member (interface module 230 provides a plurality of input mechanisms 236-244 by which the user can select one or more product selection parameters for consideration by conversion control engine 214 when generating a recommended conversion plan, see [0153]); wherein the threshold setting information comprises different acceptable thresholds (weights information 302-310 of Fig. 15) and different tolerances for operation (Example differences in sensitivity include a 5% relative difference, a 10% relative difference, a 20% relative difference and a 30% relative difference in, for example, a pixel size, brightness or other characteristic for repeat and random anomalies, see [0172]) based at least in part on the received application information (Conversion control engine 214 then adjusts each of the parameters in accordance with a user-configurable weighting, as shown in FIG. 6 (530), and computes a total weighted average for each product (532). Conversion control engine 214 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy with the application specific defect detection of Floeder to provide a system and a method wherein he sensitivity of the different sets of application defect detection recipes may be tuned to achieve substantially the same level of customer satisfaction yet realize an increase in conversion yield for the web as suggested, see Floeder [0013].
 However, Rudy and Floeder do not teach map the defect to a remaining life of the flexible member based on the received application information.
In an analogous art, Morawitz teaches mapping a  defect to a remaining life of the flexible member based on the received application information (the driver finds, for example, as further pieces of driver information, the vehicle number (marked with "A"), the particular date of the first application for each of the two track belts 9 (marked with "B"), the road-travel portion ascertained via GPS (marked with "C"), the ascertained absolute value for the lug height for each of the two track belts 9 (marked with "D"), and the remaining service life and the state of wear for each of the two track belts 9 (marked with "E"), see [0050]).

However, Rudy, Floeder and Morawitz do not teach wherein the one or more sensors are optical fibers, wherein 3 optical fibers are spaced 120 degrees.
In an analogous art, Kohda teaches wherein the one or more sensors are optical fibers, wherein 3 optical fibers are spaced 120 degrees (The air bubble sensor 19 is an optical fiber inspecting device in this embodiment that inspects the optical fiber F extending from a UV furnace 17D and detects air bubbles and voids formed in the glass fiber F11 or coating resin. As described below, the air bubble sensor 19 irradiates the optical fiber F with a light beam and detects the light scattered by the air bubbles etc., thereby detecting the existence of air bubbles, see col 6, lines 61-67 and the output wavelength of the light-emitting unit 23 corresponds to non-visible light, more appropriately, infrared light (e.g., near-infrared light) or ultraviolet light. In one example, the output wavelength of light emitted from the light-emitting unit 23 may be in a range of 1.0 to 2.0 μm or in a range of 1.3 to 1.6 μM. When the output wavelength is in a range of 1.0 to 1.6 μm, the light-emitting unit 23 can be composed of, for example, a laser diode. When the output wavelength is around 2.0 μm, the light-emitting unit 23 can be composed of, for example, a thulium-added fiber laser, see col 7, lines 45-54).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy and the detection system of Floeder and Morawitz with the light units of Kohda to provide an optical fiber inspecting device and method wherein air bubbles formed in a glass fiber or coating resin are accurately detectable as suggested.

Regarding claim 2, Rudy as modified by Floeder, Morawitz and Kohda teaches the system of claim 1 and Morawitz further teaches wherein the processing module is configured to determine the defect further comprises categorizing the defect into one or more classes based at least in part on the defect (Analysis computer 28 may classify an anomaly into different defect classes if necessary. For instance, there may be unique defect classes to distinguish between spots, scratches, and oil drips. Other classes may distinguish between further types of defects, see Floeder [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy with the application specific defect detection of Floeder and Kohda to provide a system and a method wherein he sensitivity of the different sets of application defect detection recipes may be tuned to achieve substantially the same level of customer satisfaction yet realize an increase in conversion yield for the web as suggested, see Floeder [0013].

Regarding claim 4, Rudy as modified by Floeder, Morawitz and Kohda teaches the system of claim 1, wherein the flexible member is one of rope, wire, belt, and chain (It is understood that the rope referred to herein includes metal cables, synthetic ropes, cords and other flexible members suitable for winding and unwinding on a hoist, see Rudy [0034]).

Regarding claim 5, Rudy as modified by Floeder, Morawitz and Kohda teaches the system of claim 1, wherein the reference image data is based on the flexible member (The optical control system 402 may also detect, or be provided with, a baseline width W.sub.rb for a rope wrap 52, wire or strand 50. The baseline width W.sub.rb may be input to the optical control system 402 by an operator, or identified in a captured image, see Rudy [0059]).

Regarding claim 8, Rudy as modified by Floeder, Morawitz and Kohda teaches the system of claim 1, wherein the notification comprises a location of the defect, a number of defects, a type of defect, or a recommendation for performing a service relating to the flexible member (The crane control system 300 may then alert the operator other personnel to the determined status or condition and carry out crane control functions in response to the determined status, see Rudy [0043] and the status could be a service condition of the crane component, which may include, for example, indications of wear, damage or need for maintenance, repair or replacement of the component, see Rudy [0044]).

Regarding claim 9, Rudy teaches a method for performing automated defect detection for a flexible member using image processing (method of determining a condition of a crane component of Fig. 18), the method comprising: 
monitoring, by one or more sensors (image capture assemble 410 of Fig. 4), a flexible member to obtain sensor data (The image capture assembly 410 is positioned with the hoist 34 and rope 36 in its field of view to monitor the hoist 34 and rope, see [0057] and it is understood that the rope referred to herein includes metal cables, synthetic ropes, cords and other flexible members, see [0034]); 
receiving reference image data to compare to the image data (the computer readable storage medium 414 may have stored therein a plurality of baseline images, see [0046]); 
determining a defect based on the comparison and threshold setting information for the flexible member (The optical detection system 400 may then determine a status or condition of the detected component based on the comparison, see [0046] and the status could be a service condition of the crane component, which may include, for example, indications of wear, damage or need for maintenance, repair or replacement of the component, see [0044] and the baseline value corresponds to a predetermined limit position of the hook block 37 relative to the boom tip, see [0063]); and 

However, Rudy does not teach converting sensor data from the one or more sensors to image data and wherein the threshold setting information is based on a received application information for the flexible member; wherein the threshold setting information comprises different acceptable thresholds and different tolerances for operation based at least in part on the received application information; determining a location of the defect of the flexible member.
In an analogous art, Floeder teaches converting sensor data from the one or more sensors to image data (Image acquisition devices 26 scan sequential portions of the continuously moving web 20 to obtain image data, see [0075] and imaging devices 26 may be cameras that directly provide a digital data stream or an analog camera with an additional analog to digital converter, see [0076]) and wherein the threshold setting information (e.g. setting information 236-246 of Fig. 14) is based on a received application information for the flexible member (interface module 230 provides a plurality of input mechanisms 236-244 by which the user can select one or more product selection parameters for consideration by conversion control engine 214 when generating a recommended conversion plan, see [0153]); wherein the threshold setting information comprises different acceptable thresholds (weights information 302-310 of Fig. 15) and different tolerances for operation (Example differences in sensitivity include a 5% relative difference, a 10% relative difference, a 20% relative difference and a 30% relative difference in, for example, a pixel size, brightness or other characteristic for repeat and random anomalies, see [0172]) based at least in part on the received application information (Conversion control engine 214 then adjusts each of the parameters in accordance with a user-configurable weighting, as shown in FIG. 6 (530), and computes a total weighted average for each product (532). Conversion control engine 214 selects the product corresponding to the maximum weighted average of the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy with the application specific defect detection of Floeder to provide a system and a method wherein he sensitivity of the different sets of application defect detection recipes may be tuned to achieve substantially the same level of customer satisfaction yet realize an increase in conversion yield for the web as suggested, see Floeder [0013].
 However, Rudy and Floeder do not teach mapping the defect to a remaining life of the flexible member based on the received application information.
In an analogous art, Morawitz teaches mapping the defect to a remaining life of the flexible member based on the received application information (Therebelow, the driver finds, for example, as further pieces of driver information, the vehicle number (marked with "A"), the particular date of the first application for each of the two track belts 9 (marked with "B"), the road-travel portion ascertained via GPS (marked with "C"), the ascertained absolute value for the lug height for each of the two track belts 9 (marked with "D"), and the remaining service life and the state of wear for each of the two track belts 9 (marked with "E"), see [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy and the 
However, Rudy, Floeder and Morawitz do not teach wherein the one or more sensors are optical fibers, wherein 3 optical fibers are spaced 120 degrees.
In an analogous art, Kohda teaches wherein the one or more sensors are optical fibers, wherein 3 optical fibers are spaced 120 degrees (The air bubble sensor 19 is an optical fiber inspecting device in this embodiment that inspects the optical fiber F extending from a UV furnace 17D and detects air bubbles and voids formed in the glass fiber F11 or coating resin. As described below, the air bubble sensor 19 irradiates the optical fiber F with a light beam and detects the light scattered by the air bubbles etc., thereby detecting the existence of air bubbles etc, see col 6, lines 61-67 and the output wavelength of the light-emitting unit 23 corresponds to non-visible light, more appropriately, infrared light (e.g., near-infrared light) or ultraviolet light. In one example, the output wavelength of light emitted from the light-emitting unit 23 may be in a range of 1.0 to 2.0 μm or in a range of 1.3 to 1.6 μM. When the output wavelength is in a range of 1.0 to 1.6 μm, the light-emitting unit 23 can be composed of, for example, a laser diode. When the output wavelength is around 2.0 μm, the light-emitting unit 23 can be composed of, for example, a thulium-added fiber laser, see col 7, lines 45-54).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy and the detection system of Floeder and Morawitz with the light units of Kohda to provide an optical fiber inspecting device and method wherein air bubbles formed in a glass fiber or coating resin are accurately detectable as suggested.


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy with the application specific defect detection of Floeder and Kohda to provide a system and a method wherein he sensitivity of the different sets of application defect detection recipes may be tuned to achieve substantially the same level of customer satisfaction yet realize an increase in conversion yield for the web as suggested, see Floeder [0013].
Regarding claim 12, Rudy as modified by Floeder, Morawitz and Kohda teaches the method of claim 9, wherein the flexible member is at least one of rope, wire, belt, and chain (It is understood that the rope referred to herein includes metal cables, synthetic ropes, cords and other flexible members suitable for winding and unwinding on a hoist, see Rudy [0034]).

Regarding claim 13, Rudy as modified by Floeder, Morawitz and Kohda teaches the method of claim 9, wherein the reference image data is based on the flexible member (The optical control system 402 may also detect, or be provided with, a baseline width W.sub.rb for a rope wrap 52, wire or strand 50. The baseline width W.sub.rb may be input to the optical control system 402 by an operator, or identified in a captured image, see Rudy [0059]).

.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blemel et al. (US 20020038199 A1) discloses an apparatus providing a means for assessment of the integrity of insulated conduits, harnesses, cables, pipelines and other interconnection systems constructed with integral sensitized media, discrete sensors, and electronics providing a means for transforming sensed data into information and a means for communicating information for the purpose of understanding the location, degree and risk of damage and deterioration, and the probable causes thereof.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        



	/CHARLES N APPIAH/                             Supervisory Patent Examiner, Art Unit 2641